DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election of species (i) PD-L1 inhibitor or antibody, and (ii) trilaciclib, in the reply filed 1/28/2021 is acknowledged. Election was made without traverse in the reply filed 1/28/2021,
Claims 1-7, and 9-21 are pending and under examination.

Priority
The Application is a national stage entry (371) of PCT/US17/60669, filed 11/08/2017, which claims priority from U.S. provisional 62419160, filed 11/08/2016, which is acknowledged.

Information Disclosure Statement
Applicant’s IDS submitted on 5/14/2019 is acknowledged and has been considered. A signed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-7, and 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The basis for this rejection is that the term “inhibitor” encompasses a genus of compounds, which is not adequately described in the specification.
Claims 1-7, 10, and 13-20 are drawn to a method of treating a tumor in a subject comprising administering to said subject a CDK4/6 inhibitor and an immune checkpoint inhibitor.
Claims 9, 12, and 21 are drawn to a method of inhibiting the phosphorylation of Nuclear Factor of Activated T cell (NFAT ) comprising contacting a cell expressing NFAT with a CDK4/6 inhibitor or a CDK6 inhibitor.
Claim 11 is drawn to a method of increasing IL-2 and/or IFN-y production in a tumor infiltrating lymphocyte (TIL) comprising contacting the TIL or administering to a subject having a tumor a CDK4/6 inhibitor.
The term “inhibitor” is interpreted to encompass any compound. Thus, the phrases “PD-L1 inhibitor”, “immune checkpoint inhibitor”, “CDK6 inhibitor” and “CDK4/6 inhibitor”, encompass compounds that are only defined functionally. The entire genus inhibitors include compounds such as proteins, peptides, small molecules and nucleic acids.  
The specification discloses examples of PD-L1 inhibitors as pembrolizumab (anti-PD-L1), nivolumab (anti-PD-L1), atezolizumab (anti- PD-L1), and duralumab (anti-PD-L1) in paragraph [00054]. They are all antibodies. The specification does not provide other examples of useful PD-L1 inhibitors. 
Further, the state of the art regarding PD-L1 inhibitors does not disclose any other type of compounds or molecules that have the claimed function, other than PD-L1 antibodies (Sun, L., Zhang, L., Yu, J. et al. Clinical efficacy and safety of anti-PD-1/PD-L1 inhibitors for the treatment of advanced or metastatic cancer: a systematic review and meta-analysis. Sci Rep 10, 2083 (2020); Table 1). The state of the art discloses that “further research is required to elucidate the long-term efficacy and safety of anti-PD-1/PD-L1 inhibitors, and also to identify which patients would benefit the most from treatment with these agents” (Discussion; last paragraph), indicating the unpredictability associated with PD-L1 inhibitors.
The specification discloses that immune checkpoint inhibitors are compounds that inhibits a protein in the checkpoint signally pathway which include CD27, CD28, CD40, CD 122, CD137, OX40, GITR, ICOS, A2AR, B7-H3, B7- H4, BTLA, CTLA-4, IDO, KIR, LAG3, PD-1, PD-L1, PD-L2, TIM-3, TIGIT, Lairl, CD244, HAVCR2, CD200, CD200R1, CD200R2, CD200R4, LILRB4, PILRA, ICOSL, 4- 1BB or VISTA (paragraph [00052]).  The specification further discloses that the immune checkpoint inhibitor can be a small molecule which is a composition that has a molecular weight in the range of less than about 5 kD to 50 daltons, for example less than about 4 kD, less than about 3.5 kD, less than about 3 kD, less than about 2.5 kD, less than about 2 kD, less than about 1.5 kD, less than about 1 kD, less than 750 daltons, less than 500 daltons, less than about 450 daltons, less than about 400 daltons, less than about 350 daltons, less than 300 daltons, less than 250 daltons, less than about 200 daltons, less than about 150 daltons, less than about 100 daltons (paragraph [00052]). The specification discloses that small molecules can be, e.g., nucleic acids, peptides, polypeptides, peptidomimetics, carbohydrates, lipids or other organic or inorganic molecules (paragraph [00052]). However, the structures of these molecules are not disclosed. 
Further, the state of the art regarding immune checkpoint inhibitors does not disclose any other type of compounds or molecules that have the claimed function, other than immune checkpoint inhibitors which are antibodies (Lewis AL, Chaft J, Girotra M, Fischer GW. Immune checkpoint inhibitors: a narrative review of considerations for the anaesthesiologist. Br J Anaesth. 2020 Mar;124(3):251-260; Table 1). The state of the art discloses that “Immune checkpoint inhibitors represent a new class of immunotherapy drugs. Although these drugs show promise, they are associated with immune-related adverse reactions.” (Summary), indicating the unpredictability associated with immune checkpoint inhibitors.

The specification discloses examples of CDK4/6 inhibitors in paragraph [00014] as palbociclib, abemaciclib, trilaciclib, or ribociclib. The specification also discloses knockdown of CDK4/6 using siRNA (Fig. 1D, paragraph [000141]). The specification does not provide structure or other physical and/or chemical characteristics of the CDK4/6 inhibitors other than palbociclib, abemaciclib, trilaciclib, or ribociclib. A generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Therefore the specification does not provide an adequate description of the CDK4/6 inhibitors other than palbociclib, abemaciclib, trilaciclib, or ribociclib.
Further, the state of the art regarding CDK4/6 inhibitors does not disclose any other type of compounds or molecules that have the claimed function, other than CDK4/6 inhibitors which are palbociclib, abemaciclib, trilaciclib, or ribociclib (Parylo S, Vennepureddy A, Dhar V, Patibandla P, Sokoloff A. Role of cyclin-dependent kinase 4/6 inhibitors in the current and future eras of cancer treatment. Journal of Oncology Pharmacy Practice. 2019;25(1):110-129.; Table 1, Table 2, Table 3, Abstract). The state of the art discloses that “factors such as different dosing regimens and adverse effect profiles (largely hematologic with palbociclib and ribociclib vs. gastrointestinal with abemaciclib) for reasons that are not yet completely and thoroughly defined may further impact clinical decisions regarding the use of individual CDK 4/6 inhibitors in individual st paragraph), indicating the unpredictability associated with CDK4/6 inhibitors.
The specification does not provide other examples of useful CDK4/6 inhibitors.  Because the terms “inhibitor” encompasses a wide variety of structurally varying compounds, and compositions, it is not clear from the specification that the described “inhibitors” are representative of the genus of “inhibitors” that are used in the claimed methods.  Thus, the specification does not adequately describe the genus by the terms “inhibitors” and therefore the specification does not adequately describe the claimed methods. Thus, one of skill in the art would not find that applicant was in possession, at the time the invention was filed, of a method of treating a tumor in a subject comprising administering to said subject a CDK4/6 inhibitor and an immune checkpoint inhibitor; a method of inhibiting the phosphorylation of Nuclear Factor of Activated T cell (NFAT ) comprising contacting a cell expressing NFAT with a CDK4/6 inhibitor or a CDK6 inhibitor; or a method of increasing IL-2 and/or IFN-y production in a tumor infiltrating lymphocyte (TIL) comprising contacting the TIL or administering to a subject having a tumor a CDK4/6 inhibitor. The specification only discloses the PD-L1 inhibitors which are PD-L1 antibodies; immune check point inhibitors which are antibodies; and CDK4/6 inhibitors and CDK6 inhibitors which are palbociclib, abemaciclib, trilaciclib, or ribociclib.
The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. 
Claims 1-7, and 9-21 recite “PD-L1 inhibitor”, “immune check point inhibitor”,  “CDK6 inhibitor”, and “CDK4/6 inhibitor”.  The claims are therefore directed to a method of treating a tumor in a subject comprising administering to said subject a genus of CDK4/6 inhibitors and a genus of immune checkpoint inhibitors; a method of inhibiting the phosphorylation of Nuclear Factor of Activated T cell (NFAT ) comprising contacting a cell expressing NFAT with a genus of CDK4/6 inhibitors or CDK6 inhibitors; or a method of increasing IL-2 and/or IFN-y production in a tumor infiltrating lymphocyte (TIL) comprising contacting the TIL or administering to a subject having a tumor a genus of CDK4/6 inhibitors. The specification only discloses the PD-L1 inhibitors which are PD-L1 antibodies; immune check point inhibitors which are antibodies; and CDK4/6 inhibitors which are palbociclib, abemaciclib, trilaciclib, or ribociclib.
Therefore, the written description is not commensurate in scope with the claimed invention. There is insufficient written description regarding “PD-L1 inhibitor”, “immune checkpoint inhibitor”, “CDK6 inhibitor” and “CDK4/6 inhibitor” because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the inhibitors are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  The disclosed “PD-L1 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the absence of structural and chemical characteristics that are shared by members of the genus of CDK4/6 inhibitors, the genus of CDK6 inhibitors, the genus of immune check point inhibitors, and the genus of PD-L1 inhibitors, and absence of a representative number of species to describe the genera, one of ordinary skill in the art would not consider that applicant was in possession of the genus of CDK4/6 inhibitors, the genus of CDK6 inhibitors, the genus of immune check point inhibitors, and the genus of PD-L1 inhibitors. 
Applicant was only in possession of following inhibitors:
the CDK4/6 inhibitor or CDK6 inhibitor which is palbociclib, abemaciclib, trilaciclib, or ribociclib;
the immune check point inhibitor which is an antibody; and
the anti PD-L1 inhibitor which is an anti-PD-L1 antibody.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


2.	Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.  
Claim 12 depends on claim 21, which is not a previously set forth claim.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-16, 18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novartis (WO 2016/040892 A1 published 3/17/2016).
Regarding claim 1 and 15-16, Novartis teaches a method of treating a tumor in a subject wherein Pembrolizumab, an immune checkpoint inhibitor, is used in combination with a CDK 4/6 inhibitor (Claim 34; Claim 18-19; Claim 2; page 72 lines 6-9).
Regarding claim 2, Novartis teaches that treatment refers to the reduction of tumor size or cancerous cell count (Page 112, line 27).
Regarding claim 3, Novartis teaches that the methods and compositions described therein can enhance a number of immune activities e.g. the subject has increased number or activity of tumour infiltrating T lymphocytes (TILs) (Page 113, line 22-23).
Regarding claim 4, as evidenced by the instant Specification paragraph [00035], inhibitors of cyclin- dependent kinases 4 and 6 (CDK4/6) significantly enhances T cell activation and contributes to anti-tumor effects in vivo in subjects. Therefore the limitation of the CDK4/6 inhibitor administered to the subject in an amount sufficient to increase T-cell activation necessarily flows from the method of treating a tumor in a subject with a CDK 4/6 inhibitor (Claim 34; Claim 18-19; Claim 2; page 72 lines 6-9) as taught by Novartis.  
Regarding claims 5-7, Novartis teaches a method of treating cancer comprising administering to the subject an anti PD-L1 antibody in combination with one or more of 1) an EGF receptor inhibitor; 2) a c-MET inhibitor; 3) an ALK inhibitor; 4) a CDK4/6-inhibitor; 5) a PDK inhibitor; 6) a BRAF inhibitor; 7) a CAR T cell (e.g., a CAR T cell targeting CD19); 8) an FGF receptor inhibitor; 9) a MEK inhibitor, or 10) a BCR-ABL inhibitor (Page 11, lines 8-20). Therefore the limitation of wherein the subject is receiving a 
Regarding claim 9, 21, and 12 as evidenced by the instant Specification, paragraph [00040], CDK4/6 inhibition resulted in decreased phospho-NFAT. Therefore, the method of inhibiting the phosphorylation of Nuclear Factor of Activated T cell (NFAT) comprising contacting a cell expressing NFAT with a CDK4/6 inhibitor or a CDK6 inhibitor necessarily flows from the administration of CDK4/6 as taught in Novartis as the subject will necessarily have some cells that express NFAT. Further, the method as taught in Novartis treats a tumor in a subject wherein Pembrolizumab, an immune checkpoint inhibitor, is used in combination with a CDK 4/6 inhibitor. Therefore the limitation of further comprising contacting the TIL or administering to the subject an immune checkpoint inhibitor; and wherein the cell is a tumor infiltrating lymphocyte (TIL), is met as a subject with tumor will necessarily have TILs and pembrolizumab is an immune checkpoint inhibitor. 
Regarding claim 10 and 13, as evidenced by the instant Specification, paragraph [00037], CDK4/6 inhibitors are a class of compounds that could enhance the production of IL-2, and treatment with CDK4/6 inhibitors led to heightened secretion of IFNy from CD8+ T cells. Therefore the limitation of wherein the CDK4/6 inhibitor is administered in an amount sufficient to increase IL-2 and/or IFN-y production in a tumor infiltrating lymphocyte (TIL) necessarily flows from the method of treating a tumor in a subject with a CDK 4/6 inhibitor (Claim 34; Claim 18-19; Claim 2; page 72 lines 6-9) as taught by Novartis.  
Regarding claim 11, as evidenced by the instant Specification, paragraph [00037], CDK4/6 inhibitors are a class of compounds that could enhance the production of IL-2, and treatment with CDK4/6 inhibitors led to heightened secretion of IFNy from CD8+ T cells. The method as taught in Novartis treats a tumor in a subject with a CDK 4/6 inhibitor. Therefore the limitation of further 
Regarding claim 14, as evidenced by the instant Specification paragraph [00037], treatment with CDK4/6 inhibitors resulted in increased levels of Th1 cytokines/chemokines, including CXCL9, and CXCL10. Therefore the limitation of the CDK4/6 inhibitor administered to the subject in an amount sufficient to increase CXCL-9 and/or CXCL-10 production necessarily flows from the method of treating a tumor in a subject wherein Pembrolizumab, an immune checkpoint inhibitor, is used in combination with a CDK 4/6 inhibitor (Claim 34; Claim 18-19; Claim 2; page 72 lines 6-9) as taught by Novartis.  
Regarding claim 18, Novartis teaches the combination of the immunomodulator and is administered subsequent to the second agent (Page 4, lines 15-16).
Regarding claim 20, Novartis teaches that the combination can besides or in addition be administered especially for cancer therapy in combination with chemotherapy (Page 90, lines 19-20).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-16, 18-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  NCT02791334 (Clinical trial published 10/27/2016).
Regarding claim 1 and 15-16, NCT02791334 teaches a method of treating a tumor in a subject wherein LY3300054, an anti PD-L1 antibody and an immune checkpoint inhibitor, is used in combination with abemaciclib, a CDK 4/6 inhibitor.

Regarding claim 3, as evidenced by instant Specification paragraph [000147], CDK4/6 inhibition enhances T cell infiltration into lung tumors. Therefore the limitation of wherein treating the tumor comprises increasing T-cell infiltration of the tumor necessarily flows from the method of treating a tumor with abemaciclib as taught by NCT02791334.
Regarding claim 4, as evidenced by the instant Specification paragraph [00035], inhibitors of cyclin- dependent kinases 4 and 6 (CDK4/6) significantly enhances T cell activation and contributes to anti-tumor effects in vivo in subjects. Therefore the limitation of the CDK4/6 inhibitor administered to the subject in an amount sufficient to increase T-cell activation necessarily flows from the method of treating a tumor in a subject with abemaciclib, a CDK 4/6 inhibitor as taught by NCT02791334.  
Regarding claims 5-7, NCT02791334 teaches that previous immunotherapy is acceptable (Eligibility). The instant specification, paragraph [00010] teaches that immunotherapy is targeted therapy. Therefore the limitation of wherein the subject is receiving a cancer therapy wherein the cancer therapy is a targeted therapy; or wherein the cancer therapy is an immunotherapy, is met. 
Regarding claim 9, 21, and 12 as evidenced by the instant Specification, paragraph [00040], CDK4/6 inhibition resulted in decreased phospho-NFAT. Therefore, the method of inhibiting the phosphorylation of Nuclear Factor of Activated T cell (NFAT) comprising contacting a cell expressing NFAT with a CDK4/6 inhibitor or a CDK6 inhibitor necessarily flows from the administration of CDK4/6 as taught in NCT02791334 as the subject will necessarily have some cells that express NFAT. Further, the method as taught in NCT02791334 treats a tumor in a subject wherein LY3300054, an anti PD-L1 antibody and an immune checkpoint inhibitor, is used in combination with a CDK 4/6 inhibitor. Therefore the limitation of further comprising contacting the TIL or administering to the subject an 
Regarding claim 10 and 13, as evidenced by the instant Specification, paragraph [00037], CDK4/6 inhibitors are a class of compounds that could enhance the production of IL-2, and treatment with CDK4/6 inhibitors led to heightened secretion of IFNy from CD8+ T cells. Therefore the limitation of wherein the CDK4/6 inhibitor is administered in an amount sufficient to increase IL-2 and/or IFN-y production in a tumor infiltrating lymphocyte (TIL) necessarily flows from the method of treating a tumor in a subject with a CDK 4/6 inhibitor as taught by NCT02791334.
Regarding claim 11, as evidenced by the instant Specification, paragraph [00037], CDK4/6 inhibitors are a class of compounds that could enhance the production of IL-2, and treatment with CDK4/6 inhibitors led to heightened secretion of IFNy from CD8+ T cells. The method as taught in NCT02791334 treats a tumor in a subject with a CDK 4/6 inhibitor. Therefore the limitation of further comprising contacting the TIL or administering to the subject an immune checkpoint inhibitor is met as a subject with tumor will necessarily have TILs. 
Regarding claim 14, as evidenced by the instant Specification paragraph [00037], treatment with CDK4/6 inhibitors resulted in increased levels of Th1 cytokines/chemokines, including CXCL9, and CXCL10. Therefore the limitation of the CDK4/6 inhibitor administered to the subject in an amount sufficient to increase CXCL-9 and/or CXCL-10 production necessarily flows from the method of treating a tumor in a subject with a CDK 4/6 inhibitor as taught by NCT02791334.  
Regarding claim 18-19, NCT02791334 teaches that LY3300054, an anti PD-L1 antibody, is given on day 1 and day 15 and abemaciclib, a CDK4/6 inhibitor, given every 12 hours of a 28 day cycle. Therefore abeciclib, a CDK4/6 inhibitor, given 48-72 hours prior to the administration of LY3300054, an anti PD-L1 antibody, on day 15, would meet the limitation of that CDK4/6 inhibitor is administered for 2 or 3 days prior to administration of the checkpoint inhibitor.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novartis (WO 2016/040892 A1 published 3/17/2016) further in view of Bisi (Mol Cancer Ther. 2016 May;15(5):783-93. doi: 10.1158/1535-7163.MCT-15-0775. published 1/29/2016).
Regarding claims 1-7, 9-16, 18, and 20-21, the teachings of Novartis are discussed supra.
Regarding claim 17, Novartis does not teach that the CDK4/6 inhibitor is trilaciclib.
This deficiency is made up for by Bisi.
Bisi teaches a novel CDK4/6 Inhibitor, G1T28 also known as trilaciclib, having ideal properties to be used as an agent to preserve bone marrow and immune system function during chemotherapy. Bisi teaches that trilaciclib is a highly potent and selective CDK4/6 inhibitor that is biologically active when delivered intravenously or orally.


Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SUNG MIN YOON/Examiner, Art Unit 1643    

/HONG SANG/Primary Examiner, Art Unit 1643